Case 8:19-cr-00417-TDC Document 56-1 Filed 02/06/20 Page 1of 3

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Between at least in or around November 2018 and on or about August 22, 2019, in the
District of Maryland and elsewhere, the Defendant, JASON JAVODARARID PASSPORT
(“PASSPORT”), and Edward Jonathan Rivas (“Rivas”), knowingly combined, conspired,
confederated, and agreed with each other and others, known and unknown, to distribute and
possess with the intent to distribute a mixture and substance containing cocaine base and a mixture
and substance containing a detectable amount of cocaine, both Schedule II controlled substances,
in violation of 21 U.S.C. § 841(a)(1).

On November 20, 2018, PASSPORT sold 55.89 grams of cocaine to an undercover officer
in a parking lot near the Arundel Mills Mall in Hanover, Maryland. During this meeting,
PASSPORT instructed the undercover officer to use coded language when ordering cocaine over
the phone from PASSPORT in the future. For instance, PASSPORT instructed the undercover
officer that “one case of apples” is code for one ounce of cocaine. The undercover officer handed
PASSPORT $3,000 and PASSPORT provided the undercover officer with approximately two
ounces of cocaine.

On February 21, 2019, PASSPORT sold 55.98 grams of cocaine to an undercover officer
in the parking lot of a shopping center located in Silver Spring, Maryland. Rivas supplied the
cocaine for this transaction to PASSPORT. In preparation for the drug transaction, per
PASSPORT’s instructions, the undercover officer ordered “two cases of apples,” or two ounces
of cocaine, by phone from PASSPORT. When PASSPORT and the undercover officer met to
complete the cocaine sale, PASSPORT told the undercover officer that PASSPORT’s narcotics
source of supply, subsequently identified as Rivas, was on the way but was slow moving because
he was disabled from the waist down. While they waited for Rivas, PASSPORT told the
undercover officer that a kilogram of cocaine would cost between $36,000 and $39,000 and a
quarter kilogram of cocaine would cost $13,500. PASSPORT also told the undercover officer
about using Aspirin or Inositol as cutting agents to mix with the cocaine to maximize profits. While
in the presence of the undercover officer, PASSPORT received a call from another narcotics
customer (“Customer 1”) and instructed Customer 1 to meet PASSPORT at the same shopping
center. Moments later, Customer 1 arrived at the same parking lot, and waited with PASSPORT
and the undercover officer for Rivas to arrive.

Approximately 30 minutes later, PASSPORT advised the undercover officer and Customer
1 that PASSPORT’s narcotics source of supply (Rivas) had arrived. The undercover officer
provided PASSPORT with $3,000 and Customer | also provided PASSPORT with a sum of U.S.
currency. PASSPORT took the money from both individuals and went to go meet with Rivas.
When PASSPORT returned, PASSPORT provided approximately two ounces of cocaine to the

Rev. August 2018
10
Case 8:19-cr-00417-TDC Document 56-1 Filed 02/06/20 Page 2 of 3

undercover officer and approximately two ounces of cocaine to Customer 1. PASSPORT also kept
an amount of cocaine for himself. During this transaction, Rivas sold PASSPORT approximately
4.5 ounces (approximately 127 grams) of cocaine in total. Passport sold approximately an
equivalent amount of cocaine to Customer 1. PASSPORT, in turn, distributed or possessed with
intent to distribute approximately 127 grams of cocaine.

On May 22, 2019, the undercover officer purchased 27.86 grams of cocaine and 27.71
grams of cocaine base from PASSPORT. Just prior to the May 22, 2019 transaction, Rivas
supplied the narcotics to PASSPORT for this transaction. This transaction took place near a
Vietnamese restaurant in Wheaton, Maryland. During their meeting, PASSPORT told the
undercover officer that PASSPORT had obtained the narcotics from his source of supply (Rivas)
the day before their meeting. Phone records and a court-authorized GPS tracking warrant on
Rivas’s vehicle confirmed that Rivas and PASSPORT had met briefly the night before the drug
transaction in Silver Spring, Maryland. On May 22, 2019, the undercover officer handed
PASSPORT $3,000 in U.S. currency and PASSPORT provided the undercover officer with
approximately 27.86 grams of cocaine and 27.71 grams of cocaine base.

On July 24, 2019, the undercover officer purchased approximately 20.76 grams of cocaine
and 34.48 grams of cocaine base from PASSPORT at a parking lot in Silver Spring, Maryland.
Once again, just prior to the transaction, Rivas supplied PASSPORT with the narcotics that
PASSPORT sold to the undercover officer. Leading up to their narcotics transaction, the
undercover officer sent PASSPORT a text message confirming the location of their upcoming
meeting. PASSPORT responded that PASSPORT’s source of supply (Rivas) had not yet
delivered the drugs, but was going to do so that day before their meeting. Just prior to
PASSPORT’s meeting with the undercover officer, law enforcement officers watched Rivas leave
Rivas’s residence in Bowie, Maryland, and drive to meet with PASSPORT and conduct a hand-
to-hand narcotics transaction. After receiving the narcotics from Rivas, PASSPORT contacted the
undercover officer and arranged to meet up, which they did. In exchange for $3,100, PASSPORT
provided the undercover officer with approximately 20.76 grams of cocaine and 34.48 grams of
cocaine base. PASSPORT also confirmed that PASSPORT’s narcotics supplier was the same
supplier as their previous transaction.

On August 22, 2019, when law enforcement officers executed a search warrant at
PASSPORT?’s house, officers recovered the following from PASSPORT’s bedroom: a silver
spoon containing suspected cocaine residue on a cabinet; two baggies containing a total of 33 foil-
wrapped packages of cocaine next to two digital scales and $4,800 in U.S. currency (the “seized
funds”) in a drawer inside that same cabinet, a baggie containing cocaine residue in a trash can
next to the bed, and a cell phone and an additional digital scale. PASSPORT was present in his
bedroom at the time officers executed the search warrant. In total, officers recovered approximately
17.57 grams of cocaine and 2.45 grams of cocaine base during the execution of the search warrant
as PASSPORT’s residence.

The seized funds were proceeds obtained by PASSPORT as the result of his narcotics
trafficking and/or were used, or intended to be used, to commit or facilitate the commission of
PASSPORT?’s narcotics trafficking offenses or were substitute assets.

Rev. August 2018
1]
Case 8:19-cr-00417-TDC Document 56-1 Filed 02/06/20 Page 3 of 3

In total, as part of this conspiracy, the amount of converted drug weight reasonably
foreseeable to PASSPORT, based on his possession of at least 248 grams of cocaine and 64 grams
of cocaine base, was at least 100 kilograms and less than 400 kilograms.

SO STIPULATED:

Rev. August 2018

=—Tulie Stel

 

Rajeev R. Raghavan
Assistant Nnited States Attorney

J bap cen aes
Defendattt

   
   
 

 

Counsel for Defendant

12
